        Case 3:19-cv-07923-JCS Document 22 Filed 02/11/20 Page 1 of 3



 1   Randy Renick (SBN 179652)
     Cornelia Dai (SBN 207435)
 2   Elizabeth Song (SBN 326616)
     HADSELL STORMER RENICK & DAI LLP
 3   128 North Fair Oaks Avenue, Suite 204
     Pasadena, California 91103-3645
 4   Telephone: (626) 585-9600
     E-mail: rrr@hadsellstormer.com
 5           cdai@hadsellstormer.com
             esong@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7   JASON CRAIG and MICHAEL ROSS
 8   JACKSON LEWIS P.C.
     CAROLYN G. BURNETTE (SBN 191294)
 9   SANDER VAN DER HEIDE (SBN 267618)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:    (916) 341-0404
11   Facsimile:    (916) 341-0141
     E-mail: carolyn.burnette@jacksonlewis.com
12            sander.vanderheide@jacksonlewis.com
13   Attorneys for Defendants
     CORTEVA, INC., E.I. DU PONT DE NEMOURS
14   & COMPANY, DOW AGROSCIENCES LLC,
     THE DOW CHEMICAL CO., DOWDUPONT, INC.
15   n/k/a DUPONT DE NEMOURS, INC., and DOW, INC.
16

17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19

20   JASON CRAIG and MICHAEL ROSS,                     Case No.: 3:19-cv-07923-JCS
     individually and on behalf of all similarly
21   situated current and former employees,            SECOND STIPULATION TO EXTEND
                                                       DEFENDANTS’ TIME TO
22                  Plaintiffs,                        FILE/SERVE RESPONSIVE
                                                       PLEADING TO PLAINTIFFS’
23          v.                                         COMPLAINT

24   CORTEVA, INC., E.I. DU PONT DE
     NEMOURS & COMPANY, DOW                            Complaint Filed:   12/03/2019
25   AGROSCIENCES LLC, THE DOW                         Trial Date:        Not set
     CHEMICAL CO., DOWDUPONT, INC.
26   n/k/a DUPONT DE NEMOURS, INC., DOW
     INC., and DOES 1 through 10, inclusive,
27
                    Defendants.
28
                                                   1
     SECOND STIPULATION TO EXTEND DEFENDANTS’ TIME TO FILE/SERVE RESPONSIVE
     PLEADING TO PLAINTIFFS’ COMPLAINT                    Case No. 3:19-cv-07923-JCS
        Case 3:19-cv-07923-JCS Document 22 Filed 02/11/20 Page 2 of 3



 1          JASON CRAIG and MICHAEL ROSS (collectively “Plaintiffs”) and CORTEVA, INC.,
 2   E.I. DU PONT DE NEMOURS & COMPANY, DOW AGROSCIENCES LLC, THE DOW
 3   CHEMICAL CO., DOWDUPONT, INC. n/k/a DUPONT DE NEMOURS, INC., and DOW,
 4   INC. (collectively “Defendants”), through their undersigned counsel, jointly stipulate to extend
 5   the time for Defendants to file and serve their responsive pleadings to March 2, 2020. This is the
 6   second stipulation regarding the responsive pleadings to allow the parties to confer on whether
 7   the number of named defendants can be narrowed. Defendants agree that if any of them file a
 8   motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b), Plaintiffs shall have four
 9   weeks to prepare any opposition.
10          Pursuant to Civil Local Rule 6-1(a), this extension will not alter the date of any event or
11   any deadline already fixed by Court order.
12   Dated: February 7, 2020                                      HADSELL STORMER RENICK & DAI LLP
13                                                        By:           /s/ Randy Renick (authorized on 2/7/2020)
                                                                        Randy Renick
14                                                                      Attorneys for Plaintiffs
                                                                        JASON CRAIG and MICHAEL ROSS
15

16   Dated: February 7, 2020                                            JACKSON LEWIS P.C.
17                                                        By:               /s/ Sander van der Heide
                                                 S DISTRICT                Sander van der Heide
                                               TE           C
18   Dated: February 10, 2020                TA
                                                                           Attorneys for Defendants
                                                                  O
                                        S




                                                                   U
                                       ED




                                                                           CORTEVA, INC., E.I. DU PONT DE
                                                                    RT




                                                               ERED
                                   UNIT




19                                            T I S S O ORD                NEMOURS & COMPANY, DOW
                                            I
                                                                         R NIA




                                                                           AGROSCIENCES LLC, THE DOW
20                                                              . S p e ro CHEMICAL CO., DOWDUPONT,
                                   NO




                                                         seph C
                                                Judge Jo                   INC. n/k/a DUPONT DE NEMOURS,
                                                                        FO
                                    RT




21                                                                         INC., and DOW, INC.
                                                                    LI




                                            E
                                        H




                                                                    A




                                             RN                     C
                                                                F
22                                                D IS T IC T O
                                                        R

23                                                 ATTESTATION
24          I, Sander van der Heide, have obtained authorization and concurrence in the filing of this
25   document from Randy Renick, an attorney with Hadsell Stormer Renick & Dai LLP, attorneys of
26   record for Plaintiffs, which shall serve in lieu of his signature on the filed document. I have
27   obtained and will maintain records to support this concurrence for subsequent production for the
28
                                                              2
     SECOND STIPULATION TO EXTEND DEFENDANTS’ TIME TO FILE/SERVE RESPONSIVE
     PLEADING TO PLAINTIFFS’ COMPLAINT                    Case No. 3:19-cv-07923-JCS
        Case 3:19-cv-07923-JCS Document 22 Filed 02/11/20 Page 3 of 3



 1   Court if so ordered or for inspection upon request by a party until one year after final resolution
 2   of the action (including appeal, if any).
 3   Dated: February 7, 2020                              /s/ Sander van der Heide
                                                          Sander van der Heide 4825-6156-7412, v. 1
 4                                                        Attorneys for Defendants

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
     SECOND STIPULATION TO EXTEND DEFENDANTS’ TIME TO FILE/SERVE RESPONSIVE
     PLEADING TO PLAINTIFFS’ COMPLAINT                    Case No. 3:19-cv-07923-JCS
